Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 3, 5-9, 11-14, 16, 18-20, 24-26, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claim 28 is objected to because of the following informality: this claim recites “wherein generating the request for content further comprises generating the request for content without a unique tracking identifier corresponding to an account associated with the first application, the first application, or the client device provided by the content selection service,” and because “the first application” is listed twice the claim language is unclear.  Examiner found support for this subject matter in the specification paragraphs 0020, 0026, 0084, and 0122, and paragraphs 0020 and 0026 repeat this language.  Thus Examiner respectfully requests Applicant to review said claim language in this regard. 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biegi et al, “Protecting User Privacy: An Approach for Untraceable Web Browsing History and Unambiguous User Profiles,” hereafter Biegi, from Applicant’s 8/3/20 Information Disclosure Statement (IDS).
With respect to claims 1 and 15, Biegi teaches:
generating, by a browser application of a computing device, a profile based on browsing history of the computing device (page 214 section 2 tracking and profiling using user web browsing history); 
encoding, by the browser application, the profile as an n-dimensional vector (page 216 section 4.1 left column topic-frequency vector eu of topics from browsing history); 
calculating, by the browser application, a reduced dimension vector from the n- dimensional vector (page 216 section 4.1 normalization of eu to just topics); 
determining, by the browser application, a first cluster corresponding to the reduced dimension vector (page 216 section 4.1 topics as a first cluster corresponding to reduced vector); 
transmitting, by the browser application to a content server, a request for an item of content, the request comprising an identification of the first cluster (page 218 section 5.1 requesting items from links in online browsing using cluster of links); and 
receiving, by the browser application from the content server, an item of content selected according to the identification of the first cluster (page 218 section 5.1 receiving results from clicks on links in online browsing).
.

	Claims 21-23, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashid et al (US 20170091303), hereafter Rashid.
	With respect to claim 21, Rashid teaches:
identifying, by a first application executing on a client device, a browsing history maintained on the client device, the browsing history recording information resources accessed by the client device via the first application (paragraph 0014 URLs of visited websites recorded as browsing history); 
applying, by the first application, a classification model to the browsing history of the first application to identify a class in which to categorize the first application (paragraph 0017 categorize websites from browsing history); 
assigning, by the first application, the first application to a class identifier corresponding to the identified class, the class identifier for the first application identical as the class identifier for a second application (paragraph 0018 evaluating client components using classifier, class ID is inherent for a class); 
receiving, by the first application from a content publisher device, an information resource comprising primary content and a content slot available to receive content from a 
generating, by the first application, for the content slot of the information resource, a request for content including the class identifier for the first application (paragraph 0038 request for content of website in a category); and 
transmitting, by the first application, the request for content to the content selection service, the content selection service using the class identifier for the first application and for the second application to select a content item to insert into the content slot of the information resource (paragraphs 0036, 0038 transmit request, use category to classify website).
With respect to claim 22, Rashid teaches:
receiving, by the first application from an application administrator service, a set of parameters to update the classification model for categorizing applications into one of a plurality of classes (paragraphs 0062 parameters include final count of categories, paragraph 0066 updating classification model/tool); and 
modifying, by the first application, the classification model maintained on the client device based on the set of parameters received from the application administrator service (paragraph 0066 updating classification model/tool).
With respect to claim 23, Rashid teaches training, by the first application, the classification model maintained on the client device using a distributed learning protocol in concert with a plurality of applications executing on a corresponding plurality of client device (paragraphs 0023, 0028 construct training data of URLs from websites, computing statistics includes averaging of URLs, a distributed learning protocol per specification paragraph 0108).

With respect to claim 30, Rashid teaches wherein identifying the browsing history further comprises identifying the browsing history over a predefined time range with which to apply the classification model (paragraph 0012 browsing history is over a time period).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biegi in view of Toch at al, “Personalization and Privacy: a survey of privacy risks and remedies in personalization-based systems,” hereafter Toch, from Applicant’s 8/3/20 IDS.
With respect to claims 4 and 17, all the limitations in claims 1 and 15 are addressed by Biegi aove.  Biegi does not teach wherein calculating the reduced dimension vector further comprises performing a singular value decomposition of the n-dimensional vector.  Toch teaches this with a singular value decomposition of a matrix of user browsing data (page 211 section 3.3).  It would have been obvious to have combined this use of a singular value decomposition in Toch with the anonymization techniques in Biegi as Biegi discusses matrix factorization schemes (page 214 right column “privacy preserving recommendation”) and singular value decomposition .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biegi in view of Toch.
With respect to claim 10, Biegi teaches:
receiving, by a server computing device from each of a plurality of client computing devices, a profile based on a browsing history of the corresponding client computing device, each profile comprising an n-dimensional vector (page 216 section 4.1 left column topic-frequency vector eu of topics from browsing history); and 
aggregating, by the server computing device, the plurality of n-dimensional vectors of the plurality of profiles into a matrix (page 215 section 3.2 topics aggregated into a matrix Tu).
	Biegi does not teach:
	calculating, by the server computing device, a singular value decomposition of the matrix to generate a set of singular values; and 
transmitting, by the server computing device to each of the plurality of client computing devices and at least one content provider device, the set of singular values.
	Toch teaches these things:

transmitting, by the server computing device to each of the plurality of client computing devices and at least one content provider device, the set of singular values (page 211 section 3.3 aggregate values transmitted to clients to make recommendations).
It would have been obvious to have combined this use of a singular value decomposition in Toch with the anonymization techniques in Biegi as Biegi discusses matrix factorization schemes (page 214 right column “privacy preserving recommendation”) and singular value decomposition is known in the art as such a scheme.  A person of ordinary skill in the art would be motivated to use singular value decomposition on a matrix of topics from a browsing history to reduce the noise in said matrix from topic irrelevancies so topic relevancies are more prominent in the set, and this allows anonymization of the topics while still preventing user identity information to search engines about the topics searched.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/7/21